UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2013 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53548 Calibrus, Inc. (Exact name of registrant as specified in charter) Nevada State or other jurisdiction of incorporation or organization 86-0970023 (I.R.S. Employer I.D. No.) PO Box 71361, Phoenix, Arizona (Address of principal executive offices) Code) (Zip Issuer's telephone number, including area code: (602) 327-1015 Securities registered pursuant to section 12(b) of the Act: Title of each className of each exchange on which registered NoneN/A Securities registered pursuant to section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes []No[ X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act Yes []No[X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No[] Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June30, 2013 based on the price at which the common equity was last sold on such date ($0.24 per share) was approximately $2,726,956. Shares of common stock held by each executive officer and director and by each person who owns 10% or more of the outstanding common stock of the registrant have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes.Without acknowledging that any individual director of registrant is an affiliate, all directors have been included as affiliates with respect to shares owned by them. As of April 11, 2014, the Registrant had 15,011,080 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the part of the Form 10-K (e.g., part I, part II, etc.) into which the document is incorporated:(1) Any annual report to security holders; (2) Any proxy or other information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) under the Securities Act of 1933:NONE 2 PART I ITEM 1. BUSINESS SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This periodic report contains certain forward-looking statements with respect to the financial condition, results of operations, business strategies, operating efficiencies or synergies, competitive positions, growth opportunities for existing products, plans and objectives of management. Statements in this periodic report that are not historical facts are hereby identified as “forward-looking statements.” Overview Calibrus, Inc.( the “Company”, “us” or “we) is a technology based company established in 1999.We have had two business units that leverage our technology capabilities.We have provided Hosted Business Solutions for twelve years and have expanded our offerings to offer a social networking site called JabberMonkey (Jabbermonkey.com) and a location-based, social networking application for smart phones called Fanatic Fans. On June 30, 2013, the Company entered into an asset purchase agreement and closed the transaction contemplated by that agreement.Pursuant to the agreement, the Company sold all assets related to our call center services business which provides third party verifications to other businesses (“TPV Business”).The assets were purchased by an unrelated party, Calibrus Call Center Services, LLC, (“CCCS”) an Arizona limited liability company (the “Purchaser”). Consideration for the purchase was cash in the amount of $1,200,000 of which $1,000,000 was paid at closing and of which $200,000 is due in 12 months subject to certain adjustments.The transaction closed on July 2, 2013.Prior to the closing of the transaction, the Company has presented assets related to its TPV Business as held-for-sale and has presented the TPV Business statements of operations as discontinued operations. Calibrus has leveraged our technology capabilities to expand into the growing market of social marketing.Leveraging the software development experience we have obtained over the last 10 years, we created the site JabberMonkey.com.JabberMonkey is a site where users can have an interactive experience of asking questions of other members, post comments and have ongoing interactive video and text chats.We have also developed a location based social networking application that focuses on live events such as sporting events and music concerts, called Fanatic Fans. Calibrus Social Media Products and Services - JabberMonkey.com and Fanatic Fans The following descriptions of Fanatic Fans and Jabber Monkey assume that we will obtain the capital required to restart the development of these social medial/social networking products and that they are in operation, which is not the case.Due to our lack of capital we have suspended the development of both of these projects. Fanatic Fans In the second half of 2010 we commenced development of a location based social networking application (“App”) for smart phones called Fanatic Fans. The Fanatic Fans application was live on the Apple App Store and Android Marketplace since April 2011, however due to a lack of operating system upgrades, the applications have recently become unavailable on the App Store and Android Marketplace. Fanatic Fans informs fans about upcoming live events in the Sports and Music industries by giving users the ability to interact with live events, share their experiences, and earn rewards for attending live events. Users can browse a calendar of upcoming events which can be segmented by region and artist. Users can get detailed information on the event and discuss the event with other fans. While at an event, users can share their experiences with social networks Facebook and Twitter, and communicate with other people at the event. Users can unlock virtual awards and earn virtual points in recognition of attending events. Within their profile, users can browse and view the items they have unlocked and receive news on their favorite artists. Finally, users can redeem their virtual points for food/drinks, apparel and purchase event tickets in the application award section. 3 Fanatic Fans rewards fans for their support of their favorite sports team, music artist or band. National and local businesses market to fans that attend the events by listing promotions (goods and services) on our application. Businesses list their promotions (i.e. After the Diamondbacks Game Come to Hanney’s Restaurant and Receive “One Free Beer” or “50% Off any Appetizer!” Redeem for 50 Points) and users can view and redeem these promotions and offers that are specific to their interests. Fanatic Fans offers contests and provides recognition to the most Fanatic Fans. Functionality When a user is at an event the app automatically determines the event their attending using the phones global positioning system (“GPS”). The user is able to view information on the show including a list of the artists performing at the show. There is a forum that users can make comments about upcoming events which also allows fans to interact with one another while at the show. Comments made by users can go directly to Facebook and Twitter if the user chooses to link their Fanatic Fans account.While attending an event users can check in. By checking in the user will unlock a virtual award which can also be published to Facebook and Twitter. Users also earn virtual currency by checking into a location. After checking in the user will return to the comments page where they can continue to read and add comments about the show. When users are not at a show they can use Fanatic Fans to locate upcoming shows. They browse a calendar of all upcoming shows and sort by location and the artists that they follow. Users can get information on the show including time, location, and performing artists. Users can view tips created by other members and add tips of their own. Finally users confirm that they are going to attend an event and tell their friends by publishing to Facebook and Twitter. Fanatic Fans features a profile page which allows users to view their past activity within the app and receive news updates on their favorite artists. They are able to view all of the awards that they have unlocked, and all of the shows that they have attended. They also receive the latest news posts of some of their favorite music artists. Finally, users can adjust their personal settings from their profile including which artists they wish to follow, their home town, and their Facebook and Twitter account information. Basic Functionality of Fanatic Fans Check into an event Get information on the event Communicate with other fans at the event using a messaging board Post comments, pictures and videos Post comments, pictures and videos to Facebook and Twitter Unlock virtual awards Earn virtual points and badges Look up upcoming events in your area, and entire tour schedules of your artists View all your awards and your rank among other users Redeem your points for goods Vendor/Business can list promotions for users to redeem Fanatic Fan virtual points Buy tickets to live events through a third party Fanatic Fans Website Live event content that is posted from users using Fanatic Fans is available to view on the Fanatic Fans website.Comments, pictures and videos uploaded to the Fanatic Fans app by fans using their mobile phone attending live events are instantly saved on the FanaticFans.com website.Users can watch videos, view pictures and see what people are saying about live sports or music events in real-time. As fans express and share their excitement users can join in and make comments, upload pictures and videos before, during and after the live event and share to Facebook and Twitter. 4 Additionally, on FanaticFans.com website users can view a complete listing of discount offers by merchants on food, drinks, merchandise and tickets.Users can check out all upcoming sports and music events in their area and other cities around the nation and review all of their live event comments, pictures and videos in their profile page. Fanatic Fans Facebook Application The Fanatic Fans Facebook application allows sports and music fans to view user generated content and experience the live event on Facebook using the Fanatic Fans Facebook app.Fanatic Fans Facebook app allows Facebook users to access all live event sports and concert content without ever having to leave Facebook.Users can see photos and videos that fans took of their favorite sports team and/or music artist in real-time and hear what they thought of the big game or concert. With the Fanatic Fans Facebook app Facebook users can see their favorite live events.Fanatic Fans app features a calendar of all sports and music events by region.Users can look up the location and time of an event and get a map with directions showing them exactly how to get there.When a user sees an event they are interested in they can share it with their Facebook friends, buy tickets to the event, make comments, post videos and pictures before, in real-time during, and after the event. Facebook users can earn rewards for attending their favorite live events and using the Fanatic Fans Facebook or mobile applications.Facebook users can access a complete listing of merchant discount offers on food, drinks, merchandise and tickets and look up discounts nearby and redeem rewards using the Fanatic Fans mobile application. Competition Fanatic Fans will be entering into one of the fastest growing segments of location based social networking and as such will face intense competition from applications such as Foursquare and Gowalla. Competitors in this space are very well financed and have the advantage of having already captured consumers that may be unwilling to switch to a new application. At this time, we have no intellectual property protection and are only now preparing preliminary patent and trademark filings. It is still unknown if any of our filings will lead to actually receiving provisional patents or final patents or trademarks. Start-ups, such asSuperGlued and Flow'd, are recognizing the opportunities presented in specific market verticals related to check-in. Niche strategy is likely to be thenext wave in location-based social-networking and we believe this is where the greatest opportunity for frequent sustained usage exists. Marketing Fanatic Fans marketing will develop awareness by cultivating partnerships with Universities, utilizing traditional advertising mediums and implementing web 2.0 marketing techniques with the goal of delivering Fanatic Fans to the right people at the right place.We will utilize in-house personnel and outside agencies to make Fanatic Fans relevant to its target audience.Fanatic Fans is a global application but our marketing strategies will initially be very targeted to just several geographic locations. Fanatic Fans previously partnered with Grand Canyon University, a school with 5,000 students in Phoenix, AZ and Denver University a school with 12,000 students in Denver, CO.Fanatic Fans signed a co-marketing agreement with each school which calls for the following marketing initiatives by the Universities.The co-marketing agreements have expired. 5 · Promotion of Fanatic Fans at home games o Co-develop unique promotions or contests to help increase user sign-ups and fan loyalty within its fan base. o Advertising for Fanatic Fans pre-event and during live events in the form of announcements, electronic display, and other appropriate forms as determined by the University. o Provide booth space for Fanatic Fans at University events. · Fanatic Fans Promotion by University o Market Fanatic Fans to Student Body fan club o Market Fanatic Fans to Alumni o Market Fanatic Fans to Season ticket holders o Market to current University Vendors that advertise at the live events o Marketing is to include the following: § Email notifications making the University fan base aware of the Fanatic Fans partnership and benefits. § Posts on the University athletics social network pages including Facebook and Twitter. § Articles and advertisements in applicable University print media. · Allow Fanatic Fans rewards points to be used for discounts on University tickets and merchandise. · Place a Fanatic Fans link on University athletics website. · Fanatic Fans will be able create Press Releases announcing our partnership with the University. Fanatic Fans had engaged the Artigue Agency, a local marketing company in Phoenix, AZ, to assist with the Fanatic Fans Marketing & Public Relations campaign.Fanatic Fans utilized the Artigue Agency in certain marketing areas that provided the best value and highest impact for creating Fanatic Fans app awareness and obtaining downloads.The Company has suspended any marketing and public relations related to Fanatic Fans until it has sufficient capital to commence these activities. The Artigue Agency, along with IMG, performed Event Marketing at every home football game of the Arizona State University Football games during September 2011– December 2011.Fanatic Fans was positioned in front of the college football target audiences by participation in various media advertisements. Revenue Model Our initial revenue model will be based on advertising. As such, we do not anticipate any revenue for some time. To be able to sell advertisementswe will need to have a certain level of users. If we are not able to attract sufficient users, we will not be able to sell any advertisements. The Company also intends on generating revenue from monthly fees for businesses listing promotions inside of the application. To be able to charge businesses a monthly fee we will need to have a certain level of users on the app. If we are not able to attract sufficient users, we will not be able to charge a monthly fee. Lastly, we intend to partner with one or several ticketing companies and achieve a revenue share agreement for tickets that are sold to live events through the Fanatic Fans application.To be able to achieve a revenue share agreement we will need to have a certain level of users on the app.If we are not able to attract sufficient users, it may be unlikely that we can achieve a revenue share agreement with any ticketing company. Technology The Fanatic Fans application can be used by Apple and Android Smart Phones. The application will utilize GPS functionality built into smart phones along with existing data and Wi-Fi capabilities. 6 Development The Company has developed both an iPhone and Android version of Fanatic Fans and the Fanatic Fans website and Fanatic Fans Facebook Application.Due to limited cash flow, the Company has ceased current development on its Fanatic Fans project, but intends to commence development if and when sufficient capital can be obtained.The Company is currently spending minimal expenditures in maintaining the project until sufficient capital can be obtained. JabberMonkey.com JabberMonkey is a social expression site that features questions on issues and topics that are current and relevant to its members. JabberMonkey questions are on pertinent issues that in many instances evoke an emotional response from its members. Many of the questions on JabberMonkey provide the individuals voting with a voice to cause an action or affect a result. There are many emotional issues or events that occur around the world that JabberMonkey posts questions about allowing JabberMonkey members to express themselves, participate and cause an action or outcome. One could imagine what some of these might be: ·A famous rock band might participate with JabberMonkey and allow JabberMonkey members to vote on the songs and the order the songs would be played at their next concert. ·A business wants to get individuals to provide feedback and name their next product. JabberMonkey members can vote, provide feedback about the product and name the new product. ·A famous sports athlete through a video blog asks the question “if I win the US Open Golf Tournament what charity should I donate $250,000 of the $1,000,000 prize money?” Whichever charity has the most votes, wins and that is who will get the money. a)American Red Cross b)PETA c)The Make a Wish Foundation d)Boys and Girls Club of America e)Breast Cancer Research Foundation JabberMonkey members vote and provide their comments on an issue and then see instant feedback on how others are feeling about a topic or issue and view comments made by others. JabberMonkey members express themselves by answering questions, posting their own questions, text blogging, video blogging, participating in forums, creating profiles, posting videos, photos, audio files, and rate other JabberMonkey members questions and content. JabberMonkey members are able to meet new people and make new friends. When answering a question or participating in a group, members can meet people with similar interests and are able to become friends on JabberMonkey. They can then communicate via messaging, chat, and video voice calling as well as sharing photos, videos and other electronic media. JabberMonkey questions range across all categories of life, and run the gamut from serious to silly. The categories and sub-categories will allow for targeted feedback. Categories range from Entertainment to Music and Business, etc. Each category contains subcategories to encompass a wide range of topics and interests. In addition to being able to conduct polls and questions, JabberMonkey offers a unique user experience by being able to offer interactive communication and high definition video. While most social networking sites offer only a static page for the user, JabberMonkey offers video communications between multiple users at once, the ability to quickly load video, and the ability to set up groups or companies into secure sites. JabberMonkey also takes advantage of other companies’ storage by allowing links to other web sites such as YouTube or Google. 7 Calibrus’ focus has been to develop and distinguish JabberMonkey from the other social networking sites, which are very static and rely only on instant messaging and fixed web pages. Calibrus feels it has designed a site that is easy to use and is video intensive with user friendly software for video attachment and conferencing. JabberMonkey completed its alpha testing and moved into beta testing in December 2009. The Beta testing ran through the end of November 2010 and the first official non-beta version of the website was released in December 2010. We do not have the capital required to support the website or commence our marketing plan related to the website. Competition JabberMonkey will be entering into one of the fastest growing segments of the internet and as such will face intense competition from sites such as MySpace and Facebook. Although Calibrus believes the JabberMonkey site offers new features, it is likely the other sites will soon be able to offer similar features. Competitors in this space are very well financed and have the advantage of having already captured consumers that may be unwilling to switch to a new site. At this time, we have no intellectual property protection and are only now preparing preliminary patent and trademark filings. It is still unknown if any of our filings will lead to actually receiving provisional patents or final patents or trademarks. Although we believe our site offers unique features, we cannot say if other companies are developing similar features to their social networking sites. Additionally, many of the features of our site could be developed by other sites with variations that could possibly get around any intellectual property protections we are able to obtain. The competition we face will make it difficult to attract customers from established sites such as Facebook and MySpace given their financial capabilities. Additionally, we believe we have only a small window to establish our site as being unique before the other social networking sites are able to come up with similar offerings. If we are unsuccessful in the short term in establishing a unique site that draws consumers, it will be difficult to compete against the other sites that we assume are working on similar interactive features. Additionally, some of these sites are backed by the largest players in the industry such as Google which can provide financial support far beyond anything we can raise at this time or in the perceived future. Marketing Our initial marketing will be aimed at attracting consumers from focusing on affinity sites and limited advertising on college and sports talk shows. We believe initial consumers can be attracted through links on web pages at Facebook, MySpace and Twitter. However, to attract these users we first must establish JabberMonkey as a unique interactive experience that differs from the other social networking sites. This initial marketing effort will be directed at targeted groups and communities which would see the advantage of being able to communicate on their topic areas and have on-line conversations. Such groups would be gamers, sports enthusiast, school communities, clubs and political or civic organizations. To this end, we are reviewing the cost to advertise on radio, particularly sports radio, and on certain online sites. As our capital for marketing is very limited, we may have to focus initially on one advertising market or focus on slow growth and word of mouth communications depending on the final development cost of the JabberMonkey site and how much capital we were able to raise. Currently, due to a lack of sufficient capital, no marketing activities are being pursued. Revenue Model Our initial revenue model is based on advertising. As such, we do not anticipate any revenue for some time. To be able to sell advertisements on our site, we will need to have a certain level of users. If we are not able to attract sufficient users, we will not be able to sell any advertisements. 8 We will also look at data mining as another source of revenue. With our existing product line, we have gained some limited experience in data mining and believe it offers another revenue source to be able to obtain information from consumers using the JabberMonkey site and sell such information to companies that would be able to use the information in their advertising or other business needs. This would not be an initial source of revenue as we will have to have sufficient users to make data mining effective and it will have to be developed with a view to not drive away potential users. We also are analyzing charging consumers for certain features of our site but at this time, we believe it is more important to drive consumers to our site and will make everything available for free and focus on advertising revenues. Once we obtain a certain level of users, we may start offering more products that we believe we can charge for such as storage or secure web pages for communications. At this time, we do not know when we would be able to start charging for such product offerings, if ever. Development The Company closed the alpha testing phase of development during December 2009. The site reached the beta testing phase in the first part of December 2009 and ran through November 2010. The first non-beta version of the website went into operation in December 2010. To date the Company has not begun to aggressively market the website due to a lack of sufficient capital. Currently, JabberMonkey is not in operation or engaged in new development. The Company is spending only the minimal in maintenance to keep the website operational. Intellectual Property In addition to our own development team, we have contracted with Meomyo Development out of India to assist in the development of our JabberMonkey website. Meomyo has expertise in the development of websites and interactive solutions for websites which our internal developers did not currently possess. Meomyo’s contract gives the work product and intellectual property rights to Calibrus. However, even with the rights provided to Calibrus, we cannot prevent them from taking their knowledge gained by working on the JabberMonkey site and applying it to other web developments. The contract does attempt to limit the ability of Meomyo to provide services to competitors of Calibrus but given the geographical difficulty of policing an India company with offices in Dubai, it may not be possible to stop Meomyo from providing services. We will be dependent in many ways, on our ability to launch our site and attract consumers before our competitors can develop features which would be a direct competitor to the features in our site. At this time, our ability to be able to attract consumers is unknown as we do not have sufficient capital to pursue consumers. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration We protect some of our technology as trade secrets and, where appropriate, we use trademarks or register trademarksin connection with products and our core name.We currently have two patent applications on file with the US Patent and Trademark Office related to our JabberMonkey social expression website.We have three trademarks covering our names “Calibrus”, “JabberMonkey” and “Fanatic Fans”. Research and Development Costs During the Last Two Fiscal Years For the years ended December 31, 2013 and 2012 the Company incurred Research and Development Costs of $0 and $1,382,100, respectively.Research and Development expenses for 2012 related primarily to the continued developmentof Fanatic Fans.We expect as we expand into new markets we will continue to incur additional research and development costs.Due to a lack of sufficient capital the company has not spent any additional funds on research and development. Currently the Company has no intentions of commencing research and development activities until such time that sufficient capital can be obtained. However, there are no guarantees that sufficient capital will be obtained. 9 ITEM 1A.RISK FACTORS Calibrus’ operations are subject to a number of risks including, but not limited to: Our independent registered public accounting firm in its audit report related to our financial statements for the years ended December 31, 2013 and 2012, includes an emphasis of matter paragraph with regards to substantial doubt about our ability to continue as a going concern. As a result of our recurring losses from operations and our net capital deficiency our independent registered public accounting firm has included an emphasis of matter paragraph in its report on our financial statements for the years ended December 31, 2013 and 2012, regarding substantial doubt as to our ability to continue as a going concern.The inclusion of an emphasis of matterparagraph in the report of our independent registered public accounting firm may make it more difficult for us to secure additional financing or enter into strategic relationships on terms acceptable to us, if at all, and may materially and adversely affect the terms of any financing we might obtain. By completing the sale of the TPV Business, we have become less diversified. By selling our TPV Business, we have divested ourselves of our only business segment that was generating revenue and cash flow. We have become a pure social media company focused on the development and commercialization of Fanatic Fans. We may also invest in or acquire other social media businesses or technologies in the future if an attractive opportunity presents itself and if we have sufficient capital to explore them, but we have no current opportunities or specific plans to do so at this time. The sale of our TPV Business increases our business risk because we are less diversified than before and because we do not expect that Fanatic Fans, our remaining business, will generate any revenue in the immediate future. After the sale of the TPV Business, we have become a pure social networking company in a highly competitive field with high investment costs and high risks. Following the sale of the TPV Business we have become a pure social media company.We must achieve a certain level of users of Fanatic Fans before it can be monetized and produce revenue for us. We will have to raise substantial additional capital to drive users and merchants to Fanatic Fans and eventually generate revenues and reach profitability, if ever. We will be dependent upon selling advertisements and finding other ways to monetize our users by selling add-on services from merchants and third party service providers. For a social application or site to be able to sell advertisements, it must first attract a sufficient number of users to gain the interest of advertisers in buying ads and offering products on the site or the application. It will take time, management effort and capital to attract users to Fanatic Fans. There can be no assurance that any users will come. These timeframes, along with the general state of development create additional uncertainty as to the potential success of Fanatic Fans.The application may not continue to work as we plan and even if it does, there can be no assurance that an economically viable level of users will come, that advertisers will want to advertise or that we can monetize it.Therefore, it will be costly to maintain the application and market it to attract users and advertisers. We will need additional capital to operate Fanatic Fans. We will require capital to accomplish our business plan for Fanatic Fans.Traditional forms of financing, such as bank loans, are not available to us.We anticipate that it will be difficult to raise capital from other sources and the terms upon which we may be able to do so may not be favorable.This may result in substantial dilution to current stockholders.There can be no assurance that we will be able to raise the required capital to develop and commercialize Fanatic Fans. 10 Management’s focus will be on the development and operations ofJabberMonkey and Fanatic Fans, both of which are new businesses and we do not know if consumers will like the sites or that we will be able to monetize the site to produce revenues. Management made the determination in late 2008 that its existing business model was going to face continued revenue reduction due to the consolidation in the telecommunication industry.As such, management set out to develop alternative business operations that utilized the core expertise of Calibrus employees and technology.The result of this development was Fanatic Fans, a location based social networking application for smart phones, and JabberMonkey, a social networking site that features interactive communications among its participants as opposed to the more traditional static pages found on most social networking sites.As Fanatic Fans and JabberMonkey will increasingly be the focus of the business going forward, given sufficient financing, we will face competition from well established and funded companies.Additionally, as a new business there is no guarantee our Fanatic Fans and JabberMonkey offerings will be successful in attracting users.These factors create substantial risk for investors and the strong likelihood that any investment could result in the loss of an investor’s entire investment. Both Fanatic Fans and JabberMonkey, are entering a very crowded social networking marketplace where existing competitors have years of experience, are well financed and have the name recognition to draw consumers, none of which we possess. Management has determined that the future direction of Calibrus will focus on its Fanatic Fans and JabberMonkey offerings.This puts Calibrus’ business focus in a very competitive field dominated by several very large and well financed companies such as Facebook, MySpace and Twitter and a number of mobile social networking applications for smart phones, such as Fouresquare and Gowalla.These companies have established an online presence and community that have become destinations in themselves and it will be difficult to make inroads into this space.Calibrus will be dependent on a new twist to entry into this space but in the end, all social networking sites have similar features and it is likely that if any part of the Calibrus offering becomes compelling, the competitors will adjust their offerings to be directly competitive with Calibrus.This creates substantial uncertainty on Calibrus’ ability to survive in this space or to be able to attract enough users to be able to monetize its site to produce revenues. The revenue models for Fanatic Fans and JabberMonkey require we first obtain a sufficient number of users before we can sell advertisements or generate other revenue and it will take time to generate such users and to then monetize the site. Fanatic Fans and JabberMonkey will be dependent on selling advertisements and finding other ways to monetize our users by selling add-on services.For a social networking site or application to be able to sell advertisements, they first must attract a sufficient number of users to gain the interest of advertisers in buying ads on the sites.It will take time and money to bring users to our site and application and there is no assurance any users will come.These time frames along with the general state of development create additional uncertainty as to the potential success of Calibrus.The site and application may not work as we plan and even if they do there can be no assurance any users will come, that advertisers will want to advertise or that Calibrus can monetize them.Additionally, it will be costly to maintain the offerings and market them to attract users. We currently do not have any patents associated with our Fanatic Fans or JabberMonkey site and if we are not able to develop intellectual property protection around the offerings, we may not be able to prevent competitors from recreating our product offering. We have filed for a trademark on our JabberMonkey name and received approval during the year ended December 31, 2010.We filed for a trademark for Fanatic Fans in July 2010 and received approval during the year ended December 31, 2013.We do not have any intellectual property protection on the features and software behind Fanatic Fans or JabberMonkey.We have filed two patent applications with the US Patent and Trademark Office on various features of our JabberMonkey site.However, we do not know at this time if such applications will result in patents being issued. 11 Even if we receive patent applications, there is no guarantee that one of our competitors will not be able to find a variation on our services that are not patent protected and be able to directly compete with our take on the social networking experience. Calibrus’ projections do not show revenue from Fanatic Fans or JabberMonkey for some time and it will be dependent on additional capital to fund operations and continued improvements until such revenue can be generated. Since a certain level of consumers must become users of Fanatic Fans and JabberMonkey before it can be monetized to produce revenue, management is of the belief that it will have to raise substantial more capital to reach profitability and drive users to the offerings.With a lack of capital to execute on the marketing plans of the offerings it is unknown when and if the we will be able to attract the required number of users to successfully monetize them.It is likely stockholders will suffer further dilution as we raise additional capital and, if management cannot raise additional capital, stockholders would likely lose most, if not all, of their investment.There is no guarantee that we could raise such future capital or raise it on terms favorable to us. Our existing management team has no experience in operating a social networking business or any other web based business. Our current management does not have any experience in operating a social networking site and has never operated a web based business.Our software developers experience had been in developing tools for businesses and focusing on call center software.We will be dependent on outside software engineers to drive our development.If our management is not able to execute on our business plan, it is likely stockholders would lose their entire investment. We currently have losses from operations and will need additional capital to execute our business plan. We had a loss from continued operations of $844,252 for the year ended December 31, 2013, and we have had to rely on new and existing capital to cover the losses in addition to the proceeds from the TPV Business sale.For the year ended December 31, 2013, our current assets have decreased to $20,020.We have been leveraging our technology capabilities to expand into new areas but it will take some time for the new areas to replace the loss in revenue from our TPV Business.If we are not able to generate sufficient revenues, we will be forced to seek additional capital to fund potential shortfalls.There can be no assurance that we will be able to raise additional capital or that we will be able to raise capital on terms that are favorable to Calibrus and current stockholders. With our expansion into new business areas, our ability to raise additional capital may be key to our success and without additional capital, we may not be able to stay in business. We have been losing money and need to expand into new business areas.Even if we leverage our current technology and infrastructure, without additional capital it will be difficult for us to enter into new business markets.We think it may be difficult to raise capital and we do not think traditional forms of financing, such as bank loans, will be available for us. We anticipate it being difficult to raise any capital and believe the terms we could obtain may not be very favorable, possibly resulting in substantial dilution to current shareholders.There can be no assurance that we will be able to raise the required capital. We may not be able to adapt quickly enough to changing customer requirements and industry standards. We are in an industry dependent on technology and the ability to adapt this technology to changing market needs.We may not be able to adapt quickly enough to changing customer requirements and preferences and industry standards. Competitors are continually introducing new products and services with new technologies. These changes and the emergence of new industry standards and practices could render our existing products obsolete and will require us to spend funds on research and development to stay competitive. 12 Efforts to expand will place a significant strain on our management, operational, financial and other resources. Given sufficient capital, we plan to expand our operations by aggressively marketing Fanatic Fans, which will place a significant strain on our management, operations, technical performance and financial resources. There can be no assurance that we will be able to manage expansion effectively.Our current and planned personnel, systems, procedures, and controls may not be adequate to support and effectively manage our future operations, especially as we employ personnel in multiple geographic locations. We may not be able to hire, train, retain, motivate, and manage required personnel, which may limit our growth. If any of this were to occur, it could damage our reputation, limit our growth, negatively affect our operating results and harm our business.We do not currently have the required capital to market either of the offerings. We have limited funds upon which to rely for adjusting to business variations and for growing new business. We have been experiencing continued losses from continued operations, with losses of continued operations of $844,252 and $2,699,613 for the years ended December 31, 2013 and 2012, respectively. These losses are the result of expenses related to new business lines.We had negative working capital of $1,039,475 at December 31, 2013. Given our limited working capital, it is likely we will have to seek additional capital in the future as we seek to expand our product offerings.There can be no assurance we will be able to raise additional capital and even if we are successful in raising additional capital, that we will be able to raise capital on reasonable terms. If we do raise capital, our existing shareholders will incur substantial and immediate dilution. We may issue more stock without shareholder input or consent which could dilute the book value for stockholders. The board of directors has authority, without action by or vote of the shareholders, to issue all or part of the authorized but unissued shares. In addition, the board of directors has authority, without action by or vote of the shareholders, to fix and determine the rights, preferences, and privileges of the preferred stock, which may be given voting rights superior to that of the common stock. Any issuance of additional shares of common stock or preferred stock will dilute the ownership percentage of shareholders and may further dilute the book value of Calibrus’ shares. It is likely we will seek additional capital in the future to fund operations. Any future capital will most likely reduce current investors’ percentage of ownership. We have not and do not intend to pay dividends in the foreseeable future. Calibrus has not paid, and does not plan to pay, dividends in the foreseeable future, even if it were profitable. Earnings, if any, are expected to be used to expand operations, for research and development and for general corporate purposes, rather than to make distributions to stockholders. Shares which may be available for resale could have a depressive affect on our stock price if we were to become listed on an exchange or market. Calibrus has previously issued shares of Common Stock that constitute “restricted securities” as that term is defined in Rule 144 adopted under the Securities Act. Subject to certain restrictions, such securities may generally be sold in limited amounts six months after their acquisition. Sales of these restricted securities under Rule 144 or otherwise by current stockholders of Calibrus could have a depressive effect on any trading market for Common Stock that may exist now or develop in the future. It is likely, even if our common stock becomes listed on an exchange or market, that it would be subject to the “penny stock” rules limiting the ability of prospective investors to purchase our shares creating potential liquidity issues for our stockholders. Calibrus’ Common Stock is covered by a Securities and Exchange Commission rule that imposes additional sales practice requirements on broker-dealers which sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse). For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser’s written agreement to the transaction prior to the sale. Consequently, the rule may affect the ability of broker-dealers to sell Calibrus’ securities and also may affect the ability of persons now owning or subsequently acquiring Calibrus’ securities to resell such securities in any trading market that may develop. 13 We may issue additional shares of our common or preferred stock which potentially could have a dilutive effect on current stockholders. Calibrus currently has authorized 100,000,000 shares of Common Stock of which 15,011,080 shares are issued and outstanding. The board of directors has authority, without action by or vote of Calibrus’ stockholders to issue all or part of the authorized but unissued shares. It is likely that Calibrus will seek additional equity capital in the future as it develops and markets additional products. Any issuance of additional shares of Common Stock will dilute the percentage ownership interest of stockholders and may further dilute the book value of Calibrus shares. For all of the foregoing reasons and others set forth herein, an investment in these securities involves a high degree of risk. Employees As of March 25, 2014, we had 3 full-time employees and 1 part-time employee. Offices Following the sale of the Company’s TPV business we have no physical office space. ITEM 2. PROPERTIES None. ITEM 3. LEGAL PROCEEDINGS On October 26, 2012 the Company received notice of a complaint filed in the Superior Court of Maricopa County, Case No. CV2012-015263 by CHBS for breach of contract of the CHBS Note.The complaint seeks repayment of the $150,000 principal balance, interest in the amount of $6,879 calculated at the rate of 18% from April 26, 2012 through September 15, 2012, and default interest calculated at the rate of 30% from September 16, 2012 through the date of payment and all costs and attorneys fees CHBS incurs as a result of failure to pay by the maturity date and event of default. On October 26, 2012 the Company received notice of a complaint filed in the Superior Court of Maricopa County, Case No. CV2012-015308 by the individual for breach of contract of Individual Note.The complaint seeks repayment of the $250,000 principal balance, interest in the amount of $11,343 calculated at the rate of 18% from April 26, 2012 through September 15, 2012, and default interest calculated at the rate of 30% from September 16, 2012 through the date of payment and all costs and attorneys fees the individual incurs as a result of failure to pay by the maturity date and event of default. During the quarter ended September 30, 2013 the Company settled the above claims for a total cash payment of $450,000.Upon payment of the settlement, the complaints have been cancelled. 14 ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. 15 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Calibrus’ common stock is quoted on OTC Bulletin Board (“OTCBB”), under the symbol “CALB.” Our common stock is traded on the OTCBB but has had limited trading activity.Our stock was initially included in the OTC Bulletin Board in December 2009, but was not eligible for trading until February 2010.The first trades in the Company’s common stock did not occur until April 2010. Quarter Ended High Bid Low Bid March 31, 2012 $ $ June 30, 2012 $ $ September 30, 2012 $ $ December 31, 2012 $ $ March 31, 2013 $ $ June 30, 2013 $ $ September 30, 2013 $ $ December 31, 2013 $ $ At April 9, 2014, the bid and asked price for the Company's Common Stock was $0.30 and $0.70, respectively. All prices listed herein reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions with retail customers.Since its inception, Calibrus has not paid any dividends on shares of common stock, and Calibrus does not anticipate that it will pay dividends in the foreseeable future. At December 31, 2013, we had approximately 150 shareholders of record.As of December 31, 2013, Calibrus had 15,011,080 shares of our common stock issued and outstanding. At March 25, 2014, Calibrus had 15,011,080 shares of its common stock issued and outstanding. Possible Sale of Common Stock Pursuant to Rule 144 Calibrus has previously issued shares of common stock that constitute restricted securities as that term is defined in Rule 144 adopted under the Securities Act.Subject to certain restrictions, such securities may generally be sold in limited amounts under Rule 144.Except for 100,000 shares of Calibrus’ common stock issued in December of 2013, all of Calibrus issued 15,011,080 shares would meet the time test of Rule 144 and potentially be available for resale.With the number of shares potentially becoming available for resale, there could be a depressive effect on any market that may develop for Calibrus’ common stock. Reports to Shareholders This report will be available over the internet at the Securities and Exchange Commission website www.sec.gov. Recent Sales of Unregistered Securities On August 28, 2013 the Company issued 1,040,000 shares of its common stock to MeoMyo, LLC as part of a settlement of its outstanding obligations to MeoMyo.The common stock issued had a market price of $.25 on the date of issuance for a total value of $260,000.In addition the Company paid MeoMyo a cash payment of $155,000.The Company recognized settlement expense of $17,042 as the total value of consideration exceeded the outstanding balance due MeoMyo at the time of settlement.This amount is included in the Gain on settlement of debt in the accompanying financial statements. On December 20, 2013 the Company sold 100,000 shares of common stock at a price of $.25 per share for proceeds of $25,000. 16 Securities Authorized for Issuance under Equity Compensation Plans Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans excluding securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders $ Total $ The Company also has 500,000 options issued outside of the compensation plans with a weighted average exercise price of $.25.These options have a three-year term. ITEM 6. SELECTED FINANCIAL DATA Not Applicable.The Company is a “smaller reporting company.” ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements in this Report constitute “forward-looking statements.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Factors that might cause such a difference include, among others, uncertainties relating to general economic and business conditions; industry trends; changes in demand for our products and services; uncertainties relating to customer plans and commitments and the timing of orders received from customers; announcements or changes in our pricing policies or that of our competitors; unanticipated delays in the development, market acceptance or installation of our products and services; our ability to repay our debt obligations; changes in government regulations; availability of management and other key personnel; our ability to raise additional capital and the availability and terms of such capital, if available; relationships with third-party equipment suppliers; and worldwide political stability and economic growth. The words "believe", "expect", "anticipate", "intend" and "plan" and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. Critical Accounting Policies and Estimates The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the audited Financial Statements and accompanying notes. Management bases its estimates on historical experience and on various other assumptions which are believed to be reasonable under the circumstances. Actualresults could differ from these estimates under different assumptionsor conditions.Calibrus believes therehave been no significant changes to accounting policies and estimates made during the year ended December 31, 2013 other than the presentation of assets-held-for sale and discontinued operations related to the Company’s planned divestiture of its Third Party Verification Business.Calibrus believes that the following represents Calibrus’ most critical accounting policies. 17 We recognize revenue in accordance with FASB ASC 605-10-S99, Revenue Recognition (formerly “SAB 104”).Under this guidance revenue is recognized at the point of passage to the customer of title and risk of loss, when there is persuasive evidence of an arrangement, the sales price is determinable, and collection of the resulting receivable is reasonably assured.Our customers are charged either on a per call basis or per minute basis according to the terms of the contract and the service provided to that customer.Live agent TPV customers are generally charged on a per call basis which is defined as a call that is answered by the Company’s agent.Call recording services are charged on a per minute basis for the length of the call being recorded. The Company from time to time executes outbound sales campaigns for customers, primarily for the sale of telecommunications services.Although this revenue source has been immaterial, the Company recognizes the commissions earned on these campaigns on a net basis in accordance with FASB ASC 605-45 Reporting Revenue Gross as a Principal versus Net as an Agent.The Company is not currently operating any outbound calling campaigns. Our allowance for doubtful accounts is maintained to provide for losses arising from customers’ inability to make required payments.If there is deterioration of our customers’ credit worthiness and/or there is an increase in the length of time that the receivables are past due greater than the historical assumptions used, additional allowances may be required. Stock-Based Compensation.The Company has stock-based compensation plans. Stock-based compensation expense for all stock-based compensation awards granted after January 1, 2006 is based on the grant date fair value estimated in accordance with the Black Scholes Pricing Model. The value of the compensation cost is amortized on a straight-line basis over the requisite service periods of the award (the option vesting term). Assumptions used in the Black Scholes Pricing Model to estimate compensation expense are determined as follows: · Expected term is generally determined using an average of the contractual term and vesting period of the award; · Expected volatility of award grants made under the Company’s plans is measured using the historical daily changes in the market price of the Company’s common stock shares, which are publicly traded, over the expected term of the award; · Risk-free interest rate is equivalent to the implied yield on zero-coupon U.S. Treasury bonds with a remaining maturity equal to the expected term of the awards; and, · Forfeitures are based on the history of cancellations of awards granted by the Company andmanagement's analysis of potential forfeitures. We account for income taxes in accordance with FASB ASC 740 (formerly SFAS No. 109).Under this guidance, deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which the differences are expected to reverse.Deferred tax assets will be reflected on the balance sheet when it is determined that it is more likely than not that the asset will be realized. 18 Management’s Discussion and Analysis of Financial Condition and Results of Operations During the year ended December 31, 2012 the decision was made by management to divest of the Third Party Verification business and focus on the Social Networking operations.The Company began the process of seeking a buyer and onJune 15, 2012, the Company entered into an asset purchase agreement (the “Asset Purchase Agreement”) to sell substantially all of the assets related to the Company’s Third Party Verification (“TPV”) business to Calibrus Hosted Business Solutions, LLC ( “CHBS”).The Company made this decision in order to focus on its social networking operations which currently includes Fanatic Fans, a mobile smartphone application centered around live sporting and entertainment events, and JabberMonkey, a social expression website centered around gathering public opinion on current events.The Company continued to invest large amounts of capital into improvements of Fanatic Fans.On September 7, 2012 the Company received notice that CHBS terminated the Asset Purchase Agreement and the sale transaction did not occur.When the Asset Purchase Agreement between the Company and CHBS was terminated by CHBS the Company was forced to discontinue the funding of the further development of Fanatic Fans.On September 12, 2012, the Company cancelled its development contract with MeoMyo, LLC.The Company will need to raise significant additional capital in order to execute the business plans related to Fanatic Fans and JabberMonkey.Operating results related to the Company’s TPV business have been classified as discontinued operations.On September 7, 2012 the Company received notice that CHBS terminated the Asset Purchase Agreement and the sale transaction did not occur. On June 30, 2013, the Company entered into an asset purchase agreement and closed the transaction contemplated by that agreement.Pursuant to the agreement, the Company sold all assets related to our call center services business which provides third party verifications to other businesses.The assets were purchased by an unrelated party, Calibrus Call Center Services, LLC, (“CCCS”) an Arizona limited liability company (the “Purchaser”). Consideration for the purchase was cash in the amount of $1,200,000 of which $1,000,000 was paid at closing and of which $200,000 is due in 12 months subject to certain adjustments.The transaction closed on July 2, 2013.Prior to the closing of the transaction, the Company has presented assets related to its TPV Business as held-for-sale and has presented the TPV Business statements of operations as discontinued operations. The Company has used the proceeds from the sale of the TPV Business to pay some of its existing obligations.However, the proceeds from the sale were insufficient to settle all of its obligations.It will need substantial additional funds to settle its current obligations as well as finance the development of Fanatic Fans and Jabber Monkey The Company has no acquisition plans at this time. Results of Continuing Operations December 31, 2013 For the years ended December 31, 2013 and 2012, we had no revenues attributable to continuing operations.We do not anticipate that the Company will generate any revenues from its Social Networking operations in the foreseeable future.As such, the Company incurred no cost of revenues for the years ended December 31, 2013 or 2012. The Company’s general and administrative expenses decreased from the prior year with expenses of $641,558 for the year ended December 31, 2013 compared to $922,886 for the year ended December 31, 2012.The reduction was primarily the result of the elimination of expenses related to the development of its social networking operations and reduced legal expenses. The Company recognized a gain on the settlement of debt for the year of $57,980.This amount was made up a $65,570 gain related to the settlement of the notes related to the failed sale of the TPV Business, a $9,452 gain on the settlement of other small miscellaneous payables and was offset by a settlement expense of $17,042 related to the settlement of the amounts due MeoMyo. 19 Interest expense for the year decreased slightly over the prior year as a result of the Company not incurring default interest on the notes related to the Company’s attempted sale of the TPV Business and the elimination of factoring fees that occurred with the payoff of its factoring line.However, this was offset by expenses related to the extension of expiring warrants. The Company had income from discontinued operations of $1,429,627 for the year ended December 31, 2013 compared to income from discontinued operations of $1,438,630 for the year ended December 31, 2012.This income reflects the results of operations for the Company’s Third Party Verification business.For the year ended December 31, 2013 the Company recognized a gain on the sale of its TPV Business assets in the amount of $991,462 and is included in the income from discontinued operations. Seasonality and Cyclicality We do not believe our business is cyclical. Liquidity and Capital Resources As of December 31, 2013 we had cash on hand of $19,622 and negative working capital of $1,039,475.Historically, the Company had been able to fund operations through the generation of positive cash flow from its TPV business operations. Through October 31, 2011, the Company sold 315 units, at $5,000 per unit, consisting of $5,000in Convertible Debentures (“the Debentures”) of Calibrus and 2,500 common stock purchase warrants (the “Units”) for total proceeds of $1,575,000.As of December 31, 2013 the Company has no additional outstanding debentures. On June 15, 2012, the Company entered into an Asset Purchase Agreement with CHBS under which CHBS was to purchase substantially all of the assets of the Company’s TPV Business for $3,000,000 in cash, subject to adjustment. The closing date of the transaction was to be on or before August 31, 2012.The initial purchase price consideration due upon closing was $2,000,000 less the $400,000 already advanced in the form of short-term notes payable pursuant to the Note Agreements.This $400,000 was to reduce the initial payment due to the Company upon closing to $1,600,000. On September 7, 2012 the Company received notice that CHBS terminated the Asset Purchase Agreement and the sale did not occur. On September 7, 2012, when CHBS terminated the asset purchase agreement, the $400,000 in short-term notes payable became immediately due.As such, all amounts became due and payable.The Company has retroactively accrued interest on the $400,000 in notes at 18% interest per annum through September 15, 2012.The Company has also accrued interest at the 30% default interest rate per the notes from September 16, 2012 through June 30, 2013.Accrued interest related to these notes at June 30, 2013 amounted to $115,570. On October 26, 2012 the Company received notice of a complaint filed in the Superior Court of Maricopa County, Case No. CV2012-015263 by CHBS for breach of contract of the note agreement.The complaint seeks repayment of the $150,000 principal balance, interest in the amount of $6,879 calculated at the rate of 18% from April 26, 2012 through September 15, 2012, and default interest calculated at the rate of 30% from September 16, 2012 through the date of payment and all costs and attorneys fees CHBS incurs as a result of failure to pay by the maturity date and event of default. On October 26, 2012 the Company received notice of a complaint filed in the Superior Court of Maricopa County, Case No. CV2012-015308 by an individual for breach of contract of the note agreement.The complaint seeks repayment of the $250,000 principal balance, interest in the amount of $11,343 calculated at the rate of 18% from April 26, 2012 through September 15, 2012, and default interest calculated at the rate of 30% from September 16, 2012 through the date of payment and all costs and attorneys fees the individual incurs as a result of failure to pay by the maturity date and event of default. 20 In July 2013 the Company settled the above two notes and accrued interest for a total of $450,000 and the corresponding complaints have been cancelled. As of December 31, 2013, the Company owed a total of $524,900 in principal balance notes and advances along with an additional $113,153 in accrued interest. Other than the $25,000 principal balance due under note agreements to a former director of the Company, which is currently in default, the Company has received verbal extensions for all other outstanding notes to December 31, 2014. On June 30, 2013, the Company entered into an asset purchase agreement and closed the transaction contemplated by that agreement.Pursuant to the agreement, the Company sold all assets related to its call center services business which provides third party verifications to other businesses.The assets were purchased by Calibrus Call Center Services, LLC, (“CCCS”) an Arizona limited liability company (the “Purchaser”).There is no material relationship between the Purchaser and the Company or any of the Company’s affiliates, or any director or officer of the Company or any associate of any such director of officer.Consideration for the assets was cash in the amount of $1,200,000 of which $1,000,000 was due immediately and of which $200,000 is due in 12 months subject to certain adjustments.The transaction closed on July 2, 2013. The Company intended to satisfy as much of its outstanding debt obligations out of the proceeds from the sale of its TPV Business.However, the proceeds from the sale did not provide sufficient capital to do so in its entirety.Further, upon sale of the TPV Business the Company divested itself of its only revenue generating source.We can offer no assurance when or if our social networking offerings will be successful.As such, the Company will have no incoming cash-flow to fund its ongoing operations.The Company will have to rely on its ability to raise additional capital, either through additional debt or equity offerings or alliances with third parties; however there can be no assurance that the Company will be able to raise such capital or create such alliances or doso on favorable terms.If the Company is unable to raise additional capital it may be forced to cease operations. We estimate we will need an additional $1,000,000 in capital, after satisfying our debt obligations, to cover our ongoing expenses and to successfully market our new product offerings.This is only an estimate and may change as we receive feedback from customers and have a better understanding of the demand for our application and the ability to generate revenues from our new products.Both of these factors may change and we may not be able to raise the necessary capital and if we are able to, that it may not be at favorable rates. Given the current state of Calibrus, we do not believe bank financing will be feasible and if we need additional capital it will be in the form of an equity or debt offering.To this end, management has made the decision to position Calibrus to be more attractive to investors, particularly angel investors. The Company has incurred significant cumulative net losses from operations in recent years. As reported in the financial statements, the Company has an accumulated deficit of $10,721,084.At December 31, 2013, the Company had total assets of $21,288 and liabilities totaling $1,059,495 and a working capital deficit of $1,039,475.These factors raise substantial doubt as to the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on its ability to raise adequate capital to fund operating losses until it is able to engage in profitable business operations. To the extent financing is not available, the Company may not be able to, or may be delayed in, developing its services and meeting its obligations. The Company will continue to evaluate its projected expenditures relative to its available cash and to evaluate additional means of financing in order to satisfy its working capital and other cash requirements. To this end, the Company has discontinued the further development and the majority of expenditures related its social networking operations.Management intends to work with its existing debt holders and creditors to negotiate payment terms and/or settlements.The accompanying financial statements do not reflect any adjustments that might result from the outcome of these uncertainties.As a result, the Company’s independent registered public accounting firm issued an emphasis of matter paragraph regarding our ability to continue as a going concern in their audit report for the consolidated financial statements of the Company for the year ended December 31, 2013. 21 Off-Balance Sheet Arrangements We have no off balance sheet arrangements. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENATRY DATA The financial statements of the Company are set forth immediately following the signature page to this Form 10-K. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE The Company has had no disagreements with its independent registered public accounting firm with respect to accounting practices or procedures or financial disclosure. ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We conducted an evaluation under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. The term “disclosure controls and procedures,” as defined in Rules 13a-15(e) and 15d-15(e) under the Securities and Exchange Act of 1934, as amended (“Exchange Act”), means controls and other procedures of a company that are designed to ensure that information required to be disclosed by the company in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures also include, without limitation, controls and procedures designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the company's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that as of December 31, 2013 that our disclosure controls and procedures were effective at the reasonable assurance level over disclosure controls. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States. Our internal control over financial reporting includes those policies and procedures that: (1) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of our assets; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with U.S. GAAP, and that our receipts and expenditures are being made only in accordance with the authorization of our management and directors; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. 22 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of our internal control over financial reporting as of December31, 2013 and determined that our controls and procedures were effective at the reasonable assurance level. This annual report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by our independent registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permits us to provide only management's report in this annual report. We have assessed the effectiveness of our internal control over financial reporting as of December 31, 2013, the period covered by this Annual Report on Form 10-K, as discussed above.In making this assessment, we used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control—Integrated Framework.Based on these criteria and our assessment, we have determined that, as of December 31, 2013, our internal control over financial reporting was effective. Changes in internal control over financial reporting There have been no changes in internal control over financial reporting that occurred during the fourth fiscal quarter that has materially affected, or is reasonably likely to materially affect, the internal control over financial reporting. ITEM 9B.OTHER INFORMATION None. 23 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following table sets forth information with respect to the officers and directors of Calibrus.Calibrus’ directors serve for a term of one year and thereafter until their successors have been duly elected by the shareholders and qualified.Calibrus’ officers serve for a term of one year and thereafter until their successors have been duly elected by the Board of Directors and qualified. Name Age Positions Jeff W. Holmes 60 CEO, Director Greg Holmes 50 President Kirk Blosch 59 Director Charles House 73 Director Michael Myers 45 Director Kevin Asher 38 CFO Jeff W. Holmes – Chairman and C.E.O.Jeff Holmes is a founder of Calibrus and has been active in the roles of President, C.E.O. and Chairman of the Board of Directors since Calibrus’ inception in 1999.For the past 26 years Mr. Holmes has been active in developing technologies that improve the efficiencies of business processes in the Healthcare, Internet, Computer (hardware and software) and Telecommunications industries.He graduated in 1976 with a B.S. in Marketing and Management from the University of Utah.The Company believes that because of Mr. Holmes’ role as a founder and his experience with microcap public companies he is qualified to be a director. Greg W. Holmes – President.Greg Holmes is a founder of Calibrus and has served in several positions during his Calibrus tenure which began in 1999.Most recently, Mr. Holmes served as Director of Business Development, working on developing new business opportunities and strategic relationships. In 2003, Mr. Holmes served as Production Manager over Calibrus’ Papago Facility, managing activities related to client call volumes, staffing levels, scheduling and Quality Assurance issues for Fortune 1000 clients at Calibrus Corporate headquarters in Tempe, AZ.From January 2001 to February 2003, Mr. Holmes was the Director of Human Resources for Calibrus.He was also responsible for managing accounts receivable, accounts payable and invoicing.From 1996 to 1999, Mr. Holmes was head of Internet Business Development & Research for J.W. Holmes & Associates and The Scottsdale Equity Growth Fund.Responsibilities included conducting research and analysis for existing portfolio companies and companies seeking investment capital.From 1995 to 1996, Mr. Holmes was Director of Finance & Director of Human Resources for Pro Tour Tennis in which he handled the accounts payable, payroll, budget forecasting, financial statements and human resource duties.He earned his Bachelors degree in Geography and a minor in Finance from the University of Utah in 1995. Kirk Blosch – Director.Mr. Blosch is a general partner and founder of Blosch and Holmes LLC, a business consulting and private venture funding general partnership established in 1984.Mr. Blosch is and has been, since October 1999, a member of the board of directors of Calibrus, Inc.From the first quarter of 1997 through the second quarter of 2000, Mr. Blosch was a director of Zevex International, a medical product company specializing in medical devices and ultrasound technology.Zevex (ZVXI) was traded on NASDAQ prior to its sale.Mr. Blosch also served on the board of directors of OCIS, Inc. from 2003 through July 2007.Mr. Blosch graduated from the University of Utah in 1977 with a B.S. degree in Speech Communications.The Company believes that because of Mr. Blosch’s role as a founder and his experience with microcap public companies he is qualified to be a director. 24 Charles House – Director. Mr. House is currently Executive Director of InnovaScapes Institute located in Menlo Park, CA.Prior to joining Innova Scapes, Mr. House served as Chancellor of Cogswell College in Sunnyvale, CA until August 2012. Mr. House was Executive Director for Media X at Stanford University, as well as Senior Research Scholar in the H-STAR (Human Science and Technologies Advanced Research) Division between November, 2006 and July, 2011. Before joining Stanford, he was at Intel Corporation, as co-founding Director of their Research Collaboratory in 2003. He joined Intel when they bought Dialogic Corporation in 1999 where House headed Corporate Engineering. From 1995 to 1997, House was President of Spectron Microsystems, a wholly-owned subsidiary of Dialogic that was sold to Texas Instruments. Prior, House was President of the Vista Division of Veritas Software (1993-1995), and the R&D Vice President for Informix (1991-1993) after many years in a variety of roles for Hewlett-Packard (1962-1991). House is an IEEE Fellow and ACM Fellow, a past President of ACM, and chair for many years of the Information Council for CSSP in Washington D.C. He holds numerous technology awards for his work, including the Computer Hall of Fame, the Entrepreneur’s Hall of Fame, and the Smithsonian “Wizards of Computing”.The Company believes that Mr. House’s broad technical expertise and experience qualify him to serve as a director. Michael Myers – Director.Mr. Myers became a Director in November 2010 and is a consultant with Local Matters, Inc. in Denver, Colorado.Additionally, Mr. Myers has been an adjunct professor at University of Denver’s Daniels College of Business since 2009, where he teaches MBA courses on information technology strategy.From 2008 through 2010, Mr. Myers worked for Ontargetjobs, Inc. as a manger and business analyst.From 2006 through 2008, Mr. Myers worked for Freshcurrent, Inc. as vice president of strategic marketing.From 2004 through 2005, Mr. Myers worked for Spiremedia, Inc. as vice president of professional services and from 1998 through 2004, Mr. Myers was operations manager for Experian eMarketing Solutions, Inc.Mr. Myers has an MBA from the Daniels College of Business of the University of Denver and a Bachelor of Science from the University of Colorado.The Company believes that Mr. Myers’ broad technical expertise and experience qualify him to serve as a director. Kevin J. Asher - Chief Financial Officer.Mr. Asher has held the position of Chief Financial Officer since February 2008.Prior to joining Calibrus, from March 2006 to February 2008, he was the Principal, General Manager and CFO of an operator of five medical spa clinics in the greater Phoenix metropolitan area. Mr. Asher was responsible for all aspects of the business including finance, accounting, human resources and daily operations. From February 2005 through March 2006, Mr. Asher was Vice President of Finance for AirLink Mobile, Inc., an industry leadingMVNO (mobile virtual network operator) and provider of prepaid wireless telephone service where he was responsible for all aspects of accounting and finance including financial reporting, treasury management, financial analysis, financial projections, payroll, regulatory reporting and daily accounting. From September 2003 to February 2005, Mr. Asher was a director of MCA Financial Group Ltd. of Phoenix, Arizona which provides advisory services to businesses, financial institutions and investor groups in the areas of financial restructuring, mergers and acquisitions, business oversight, and corporate and capital formation. His responsibilities included representation of debtors and creditors in the areas of business turnarounds, financial restructuring, chapter 11 business reorganizations, divestures, mergers and acquisitions, business valuations, financial management, and performance improvement. He advised clients in a variety of industries including aviation, aerospace and defense, retail, homebuilding, construction and manufacturing. Prior to his position at MCA Financial, Mr. Asher worked in the public accounting industry primarily as an audit manager. Mr. Asher has a Bachelor of Science degree in accountancy from Northern Arizona University at Flagstaff, Arizona and is a Certified Public Accountant. Family Relationships Except for Jeff Holmes and Greg Holmes, who are brothers, there are no family relationships between our officers and directors. None of the officers and directors has filed for bankruptcy, been convicted in a criminal proceeding or been the subject of any order, judgment, or decree permanently, temporarily, or otherwise limiting activities (1) in connection with the sale or purchase of any security or commodity, or in connection with any violation of Federal or State securities laws or Federal commodities laws, (2) engaging in any type of business practice, or (3) acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission or an associated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of an investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activities. 25 Board of Directors Independence The Board of Directors is currently comprised of four members, two of which are independent and two that are not.Charles House and Michael Myers are considered independent members of the Board and Kirk Blosch and Jeff Holmes are not considered independent. Board Meetings and Committees and Annual Meeting Attendance During 2013, the board of directors of Calibrus met four times.Additionally, the Compensation Committee met once and the Audit Committee met three times.All members of the board of directors were either present in person or by proxy at all the meetings. Audit Committee The Audit Committee of the board of directors is made up of Charles House and Kirk Blosch.Kirk Blosch is the Chairman of the Audit Committee.With the departure of Christain J. Hoffmann, III during 2013 the Company is in the process of finding an additional board member to serve as a “financial expert”.The Audit Committee met four times in 2013 and all members were present.The Audit Committee of the Board’s responsibility to oversee management’s conduct of the corporation’s financial reporting process, the financial reports and other financial information provided by the corporation to the Securities and Exchange Commission and the public, the Corporation’s system of internal accounting and financial controls, and the annual independent audit of the Corporation’s financial statements.Members of the Committee are reelected annually. Compensation Committee The Compensation Committee of the Board of Director’s is made up of Charles House and Kirk Blosch, who is Chairman of the Committee.Members are reelected on an annual basis by the Board.The Committee reviews annually compensation related to key employees and Officers of the Company.The Compensation Committee met one time in 2013 and all members were present. Stockholder Communications with the Board of Directors Stockholders may communicate with the Board of Directors by writing to us as follows:Calibrus, Inc., attention:Corporate Secretary, PO Box 71361, Phoenix, Arizona 85050.Stockholders who would like their submission directed to a particular member of the Board of Directors may so specify and the communication will be forwarded as appropriate. Process and Policy for Director Nominations Our full Board will consider candidates for Board membership suggested by Board members, management and our stockholders.In evaluating the suitability of potential nominees for membership on the Board, the Board members will consider the Board's current composition, including expertise, diversity, and balance of inside, outside and independent directors.The Board considers the general qualifications of the potential nominees, including integrity and honesty; recognized leadership in business or professional activity; a background and experience that will complement the talents of the other board members; the willingness and capability to actively participate in board and committee meetings; the extent to which the candidate possesses pertinent technological, business or financial expertise and experience; the absence of realistic possibilities of conflict of interest or legal prohibition; the ability to work well with the other directors; and the extent of the candidate's familiarity with issues affecting our business. 26 While the Board considers diversity and variety of experiences and viewpoints to be important factors, it does not believe that a director nominee should be chosen solely or mainly because of race, color, gender, national origin or sexual identity or orientation. Thus, although diversity may be a consideration in the Board's process, it does not have a formal policy regarding the consideration of diversity in identifying director nominees. Stockholder Recommendations for Director Nominations. Our Board of Directors does not have a formal policy with respect to consideration of any director candidate recommendation by stockholders.While the Board of Directors may consider candidates recommended by stockholders, it has no requirement to do so.To date, no stockholder has recommended a candidate for nomination to the Board.Given that we have not received director nominations from stockholders in the past and that we do not canvass stockholders for such nominations, we believe it is appropriate not to have a formal policy in that regard.We do not pay a fee to any third party to identify or evaluate or assist in indentifying or evaluating potential nominees. Stockholder recommendations for director nominations may be submitted to the Company at the following address:Calibrus, Inc., attention:Corporate Secretary, PO Box 71361, Phoenix, Arizona 85050.Such recommendations will be forwarded to the Board for consideration, provided that they are accompanied by sufficient information to permit the Board to evaluate the qualifications and experience of the nominees, and provided that they are in time for the Board to do an adequate evaluation of the candidate before the annual meeting of stockholders.The submission must be accomplished by a written consent of the individual to stand for election if nominated by the Board of Directors and to serve if elected and to cooperate with a background check. Stockholder Nominations of Directors. The Company provides that in order for a stockholder to nominate a director at an annual meeting, the stockholder must give timely, written notice to the Secretary of the Company and such notice must be received at the principal executive offices of the Company not less than 120 days before the date of its release of the proxy statement to stockholders in connection with its previous year’s annual meeting of stockholders. Such stockholder’s notice shall include, with respect to each person whom the stockholder proposes to nominate for election as a director, all information relating to such person, including such person’s written consent to being named in the proxy statement as a nominee, serving as a director, that is required under the Securities Exchange Act of 1934, as amended, and cooperating with a background investigation.In addition, the stockholder must include in such notice his name and address, as they appear on the Company’s records, of the stockholder proposing the nomination of such person, and the name and address of the beneficial owner, if any, on whose behalf the nomination is made, the class and number of shares of capital stock of the Company that are owned beneficially and of record by such stockholder of record and by the beneficial owner, if any, on whose behalf the nomination is made, and any material interest or relationship that such stockholder of record and/or the beneficial owner, if any, on whose behalf the nomination is made may respectively have in such business or with such nominee. At the request of the Board of Directors, any person nominated for election as a director shall furnish to the Secretary of the Company the information required to be set forth in a stockholder’s notice of nomination which pertains to the nominee. To be timely in the case of a special meeting or if the date of the annual meeting is changed by more than thirty (30) days from such anniversary date, a stockholder’s notice must be received at the principal executive offices of the Corporation no later than the close of business on the tenth day following the earlier of the day on which notice of the meeting date was mailed or public disclosure of the meeting date was made. Board of Directors’ Role in the Oversight of Risk Management We face a variety of risks, including credit, liquidity and operational risks.In fulfilling its risk oversight role, our Board of Directors focuses on the adequacy of our risk management process and overall risk management system.Our Board of 27 Directors believes that an effective risk management system will (i)adequately identify the material risks that we face in a timely manner; (ii)implement appropriate risk management strategies that are responsive to our risk profile and specific material risk exposures; (iii)integrate consideration of risk and risk management into our business decision-making; and (iv)include policies and procedures that adequately transmit necessary information regarding material risks to senior executives and, as appropriate, to the Board or relevant committee. Our Board of Directors oversees risk management for us.Accordingly, the Board schedules time for periodic review of risk management, in addition to its other duties.In this role, the Board receives reports from management, certified public accountants, outside legal counsel, and to the extent necessary, from other advisors, and strives to generate serious and thoughtful attention to our risk management process and system, the nature of the material risks we face, and the adequacy of our policies and procedures designed to respond to and mitigate these risks. Board Leadership Structure Our Board of Directors does not have a policy on whether or not the roles of Chief Executive Officer and Chairman of the Board of Directors should be separate and, if they are to be separate, whether the Chairman of the Board should be selected from the non-employee directors or be an employee.Our Board of Directors believes that it should be free to make a choice from time to time in any manner that is in the best interests of us and our shareholders. The Board of Directors believes that Mr. Holmes's service as CEO and Chairman of the Board is in the best interest of us and our shareholders. He possesses detailed knowledge of the issues, opportunities and challenges we face and is thus best positioned to develop agendas that ensure the Board's time and attention will be focused on the most critical matters. Our Board has determined that our Board leadership structure is appropriate given the size of our Board and the nature of our business. Code of Ethics and Conduct Our Board of Directors has adopted a Code of Ethics and Conduct that is applicable to all of our employees, officers and directors. Our Code of Ethics and Conduct is intended to ensure that our employees act in accordance with the highest ethical standards.A copy of our Code of Ethics and Conduct may be obtained by sending a written request to us at PO Box 71361, Phoenix, Arizona 85050, Attn: Corporate Secretary and the Code of Ethics and Conduct is filed as an exhibit to this Annual Report on Form10-K. COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT The Company is not aware of any reports not filed by officers, directors and ten percent stockholders. ITEM 11.EXECUTIVE COMPENSATION The following table sets forth, for the fiscal years indicated, all compensation awarded to, earned by or paid to Calibrus’ chief executive officer and each of the other executive officers that were serving as executive officers at December 31, 2013 (collectively referred to as the "Named Executives").No other executive officer serving during 2013 received compensation greater than $100,000. SUMMARY COMPENSATION TABLE 28 Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation NonqualifiedDeferred Compensation All Other Compensation Total (a) (b) (c) (d) (e) (f) (1) (g) (h) (i) (2) (j) Jeff W. Holmes, CEO 12/31/2013 $ $
